DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 10, and 17, the term “similar” renders the claims indefinite.  It is not clear as to what the scope of similar encompasses.  Appropriate correction required. For examination purposes, similar will be interpreted as being the same.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 4-13, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (JP 2003-000777).
	Regarding claim 1, Ota et al. discloses a putter having a putter face wherein the putter face has a toe end, heel end, top rail, and sole.  The putter face also has a plurality of first and second curved groove extending from the top rail to the sole wherein a plurality of land portions between the first and second curved grooves (See Figure 5).  The plurality of first curved grooves are parallel to each other and the plurality of second curved grooves are also parallel to each other and intersect the first curved grooves at a plurality of points.  Ota et al. also shows the area of the land portions at the center portion being equal to the area of the land portion near the toe end (See Figure 5).  Ota et al. further shows the land portions forming area on the putter face than contact a golf ball during impact.
	Regarding claim 2, Ota et al. shows the area of the land portions at the center portion equal to the area of land portions near the heel end (See Figure 5). 
	Regarding claim 4, Ota et al. discloses the depth of the grooves being 0.1mm, or 0.0039 inch (See Figures 1 and 3).
	Regarding claim 5, Ota et al. shows the first and second curved grooves having the same width (See Figure 1).
	Regarding claim 6, Ota discloses the area of the land portions varying in a direction extending from top rail to sole (See Figure 5).
	Regarding claim 7, Ota et al. discloses the putter head having a loft angle less than 7 degrees.

	Regarding claim 9, see the above regarding claims 1 and 6.
	Regarding claim 10, see the above regarding claim 5.
	Regarding claim 11, see the above regarding claim 1.
	Regarding claim 12, see the above regarding claim 2.
	Regarding claim 13, see the above regarding claim 7.
	Regarding claim 15, see the above regarding claim 1.  In addition, Ota et al. shows the area of the land portions along the centerline being greater than the area of land portions near the top rail or sole.
	Regarding claim 16, see the above regarding claim 6.
	Regarding claim 17, see the above regarding claim 5.
	Regarding claim 18, see the above regarding claim 4. 
	Regarding claim 20, see the above regarding claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (JP 2003-000777) in view of Nishimura et al. (USPN 6322459).
	Regarding claims 3, 14, and 19, Ota et al. does not disclose the depth of the first and second curved grooves being greater at the center position than near the heel and toe ends.  Nishimura et al. discloses a club head having grooves configurations to optimize spin.  Nishimura et al. notes in one embodiment that the depth of the grooves are greater at the center than at the toe and heel ends (See Paragraph bridging columns 5 and 6 and Figure 8c).  One having ordinary skill in the art would have found it obvious to have the depth profile disclosed by Nishimura et al. in order to control the spin effects on the golf ball.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711